HARRIS, Judge.
Appellee has filed a motion to strike appellant’s brief for the reason that said brief was filed more than thirty days after the transcript of the record was filed with the Clerk of this Court. Appellee further moves this Court to dismiss the appeal and affirm the judgment of the Circuit Court of Lawrence County. The motion must be granted.
The transcript was filed in this Court on January 24, 1972. Accordingly, under the provisions of Supreme Court Rule 12, appellant’s brief was due to be filed in this Court “within thirty days after” January 24, (this date not being included in counting the period of thirty days, Supreme Court Rule 46), that is, on or before February 23, 1972, absent an extension of time for filing as provided by Rule 12. Appellant’s brief was filed in this Court on March 10, 1972, being sixteen days late. The record is silent as to an extension of time for filing briefs.
It is settled law that the time prescribed by Supreme Court Rule 12 for filing appellant’s brief is mandatory. NO' matter how meritorious an appeal may be, we must yield to this mandatory requirement of the rule and order a dismissal of *108the cause. Board of Commissioners of the City of Montgomery v. Crenshaw, 270 Ala. 598, 120 So.2d 870; Page v. State of Alabama, 273 Ala. 227, 137 So.2d 740; Moore v. Moore, 279 Ala. 122, 182 So.2d 855; Tipton v. Tipton, 267 Ala. 64, 100 So.2d 14.
Motion to dismiss the appeal is granted.
Appeal dismissed.
CATES, P. J, and ALMON, TYSON, and DeCARLO, JJ., concur.